Citation Nr: 0402952	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-07 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a spinal 
disorder/scoliosis, claimed as a spinal injury.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from June 1941 to October 
1941.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision by the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO).  That decision found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a spinal disorder/scoliosis, claimed as a 
spinal injury.

This claim is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The RO's April 2001 decision, which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a spinal disorder/scoliosis, 
claimed as a spinal injury, was not appealed following the 
RO's notice of denial to the veteran.

3.  The evidence submitted since the April 2001 decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
spinal disorder/scoliosis, claimed as a spinal injury.


CONCLUSIONS OF LAW

1.  The RO decision of April 2001, which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a spinal disorder/scoliosis, 
claimed as a spinal injury, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302 (2003).

2.  Evidence received since the April 2001 decision is new 
and material, and the claim for entitlement to service 
connection for a spinal disorder/scoliosis, claimed as a 
spinal injury, is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 11 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2003)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to this claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  Specifically, the RO has 
obtained records corresponding to medical treatment reported 
by the veteran.  There is no indication of additional 
relevant medical evidence that has not been obtained by the 
RO to date with regard to this claim.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a January 2002 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  In addition, 
this letter was issued to the veteran prior to the issuance 
of a decision by the RO.  See Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004).  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Factual Background

Service medical records indicate that no musculoskeletal 
defects were noted on the veteran's June 1941 entrance 
examination report.  A July 1941 service medical record noted 
that the veteran was under observation for back pain, and 
that no disease was found.  A service medical record dated 
later in July 1941 noted that the veteran complained of back 
pain.  He reported that he had injured his back in 1935.  The 
veteran stated that he was hospitalized for two months and 
wore a back brace for about two years.  An August 1941 
service medical record noted a diagnosis of moderate, 
traumatic neurosis.  An August 1941 letter from the veteran's 
private physician noted that x-rays from his hospitalization 
were no longer available.  The physician noted that the 
veteran's diagnosis was adolescent kyphosis, and he improved 
with treatment.  The veteran was discharged from the service 
in October 1941 as a result of his back disability.

A December 1947 decision denied service connection for a 
spinal condition on the basis that such a disorder was not 
incurred in or aggravated by service.  In addition, scoliosis 
of the spine was noted to be a constitutional or 
developmental abnormality for which service connection could 
not be granted.

An August 1972 VA fee basis examination report stated that 
the veteran had a history of a back lesion at the age of 19.  
The veteran reported that he had been experiencing problems 
with his back since service.  The diagnoses were 
spondiloartrosis of the cervical spine, scoliosis and 
spondilo artrosis of the dorsal spine, spondylosis of the 
lumbar spine, and peripheral neuropathy secondary to the 
first three diagnoses.

A January 1973 rating decision found that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  The veteran appealed this determination.

A January 1974 Board decision found that a spinal condition 
was not incurred in or aggravated by service.  The basis for 
the Board's decision was that the veteran' spinal condition 
had pre-existed service, and there was no evidence that the 
disorder had increased in severity as a result of service.

In a February 1974 statement, J.C., a friend of the 
veteran's, stated that he had lived with the veteran from 
1938 to 1941, and during that time the veteran was in good 
health.

A February 1974 statement from B.O., a former employer of the 
veteran, noted that the veteran had worked for him prior to 
entering service.  B.O. stated that the veteran returned to 
work for him after leaving the service, but was unable to 
continue because of back trouble.

A March 1974 statement from the veteran's former employer, 
L.M., noted that the veteran was hired in the early 1940s.  
L.M. stated that the veteran had "some form of back 
ailment" that did not prevent him from doing the type of 
work for which he was applying.

An April 1994 private lumbar spine CT scan report noted mild 
facet degeneration and mild anterior osteophytosis at L1-2.  
Mild facet degeneration and mild anterior osteophytosis was 
noted at L2-3.  Mild facet degeneration and mild anterior 
osteophytosis was noted at L3-4.  The interspace was mildly 
narrowed at L4-5.  Also noted at that level was a mild 
effacement of the thecal sac and the right neural foramen by 
a broad-based right posterolateral disc herniation measuring 
3mm. in AP dimension, mild facet degeneration, Schmorl's 
nodes in the end plates, and prominent anterior and left 
lateral osteophytosis.  Mild anterior osteophytosis was noted 
at L5-S1.  In addition, mild bony compromise of the right 
neural foramen, mild facet degeneration, and Schmorl's nodes 
in the end plates were noted at that level.  The lumbar spine 
was noted to have normal alignment and no congenital 
stenosis.  The sacrum was intact and no pelvic mass lesion 
was demonstrated.

A May 2000 private treatment note indicated that the veteran 
presented for evaluation of neck and shoulder pain.  The 
veteran reported having had neck pain for over 60 years.  The 
diagnosis was cervical arthritis.

A November 2000 rating decision found that new and material 
evidence had not been presented to reopen the veteran's 
claim.  The basis of the decision was that evidence submitted 
since the last decision still did not offer proof that the 
veteran's condition was incurred in or aggravated by service.

An April 2001 rating decision found that new and material 
evidence had not been presented to reopen the veteran's 
claim.

A November 2001 statement from the veteran's private 
physician noted that the physician had treated the veteran 
for 10 years.  The physician noted that he had diagnosed the 
veteran with osteoartrosis and chronic osteopathy of the 
cervico-lumbar spine.  The physician stated that the veteran 
constantly suffered from spinal pain as a result of injuries 
sustained during service.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156(a)].  Because the veteran filed his request to 
reopen his claim in January 2002, the revised version of the 
law is applicable in this case.

Under the revised regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers. 
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim. 
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2003).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in April 2001.  
In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Because the RO previously denied the veteran's claim for 
entitlement to service connection for a spinal disorder in 
April 2001, and because the veteran did not file a timely 
appeal, see 38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 
20.302, the doctrine of finality as enunciated in 38 U.S.C.A. 
§ 7105(c) applies.  As such, the veteran's claim for this 
benefit may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Barnett v. Brown, 83 F.3d at 1383.  The VA must review all of 
the evidence submitted since the last disallowance, in this 
case the RO's April 2001 rating decision, in order to 
determine whether the claim may be reopened.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999). 

The basis of the prior final denial was that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  The evidence of record at the time of the initial 
denial, in December 1947, was the veteran's service medical 
records.  The basis of the denial was that the veteran's 
spinal disorder was not shown to be incurred in or aggravated 
by service, and scoliosis was a congenital or developmental 
disorder for which service connection could not be granted.

An August 1972 VA examination was of record at the time of 
the January 1974 Board decision, which denied the veteran's 
claim.  The basis of the Board's denial was that the 
veteran's spinal disorder was shown to have pre-existed 
service and there was no evidence of record indicating that 
it had increased in severity as a result of service.  

Subsequently, the veteran submitted several lay statements 
and a private treatment record from April 1994.  A November 
2000 rating decision found that new and material evidence had 
not been submitted to reopen the veteran's claim.

No evidence was submitted prior to the April 2001 decision, 
which found that new and material evidence had not been 
submitted to reopen the veteran's claim.

Submitted with the current claim is a November 2001 statement 
from the veteran's private physician.  In this statement, the 
veteran's physician attributes the veteran's current 
disability to service.  In determining whether evidence is 
"new and material," the credibility of the new evidence must 
be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Consequently, the Board finds that the evidence 
contributes to a more complete picture of the circumstances 
surrounding the veteran's claim for entitlement to service 
connection for a spinal disorder/scoliosis, claimed as a 
spinal injury, which, in fairness, would warrant additional 
consideration of the matter at hand.  Hodge, supra.


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a spinal disorder/scoliosis, 
claimed as a spinal injury.  To this extent only, the appeal 
is granted and the claim is reopened.


REMAND

As noted above, the veteran submitted a May 2001 letter from 
his private physician attributing the veteran's current 
"back pain" to injuries sustained during service.  There 
is, however, no evidence of record that the veteran sustained 
any injuries to his back during service.  The record does 
reflect that, while he was in service, the veteran reported a 
history of a presevice back injury.  In addition, the record 
notes that the veteran was discharged due to complaints 
related to his back during service.  The Board finds that the 
current evidence of record is insufficient to render a 
decision regarding this claim.  While the issue of 
aggravation of a pre-existing injury has been raised and 
adjudicated, the Board finds the VA examinations of record 
are inadequate to allow the Board to appropriately determine 
whether there is a current element of back disability that 
has been adequately shown to have been incurred or aggravated 
by service.

Accordingly, the claim is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination appropriate to determining 
the nature and etiology of the veteran's 
current back disorder.  The claims folder 
and a separate copy of this remand should 
be made available to the examiner for 
review.  The examiner is asked to pay 
particular attention to the veteran's 
service medical records, in conjunction 
with the history provided regarding his 
pre-service injury.  The examiner should 
offer an opinion as to whether the 
veteran's problems with his back prior to 
service, whether due to injury or of 
congenital origin, increased in severity 
as a result of his period of service 
between June and October 1941.  Stated 
otherwise, could it be perceived to be as 
likely as not that an additional element 
of disability of the back was derived as 
a result of his service experience.  If 
the veteran is unable to appear for a VA 
examination, or fails to report for a 
scheduled examination, the VA examiner is 
asked to render an opinion based on the 
evidence of record.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, taking in to consideration the 
notice requirements of the VCAA and 
Pelegrini.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



